DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention encompasses non-statutory subject matter.  
With respect to claim 13, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium, storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101). 
Claim 14 is rejected for reasons of dependency upon claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al. (“Deep scatter estimation (DSE): accurate real-time scatter estimation for x-ray CT using a deep convolutional neural network.”, cited by Applicant).
With respect to claims 1 and 12, Maier discloses: a computer implemented method and system for quantification of an influence of scattered radiation in a tomographic analysis of an object (abstract), the method comprising: acquiring a projection image of the object created by a tomography facility (CT images, section 1: Introduction); creating, by a computer unit, at least one intermediate image (second column, Fig. 5) based on the projection image (“using only the acquired projection data as input”, section I: introduction) and a characteristic of the tomography facility, of the object relating to the influence of the scattered radiation (T(Ψ), section 2.1, “the probability of X-ray scattering”), or of the tomography facility and of the object relating to the influence of the scattered radiation; and analyzing the at least one intermediate image by an artificial neural network to quantify the influence of the scattered radiation (estimation of scatter using a deep convolutional neural network, section 2.3).
With respect to claim 9, Maier discloses: a computer-implemented method for training of an at least one artificial neural network (section 2.4), the method comprising: acquiring a training projection image (“16,416 projections were generated using the CAD model of a compressor wheel, a cylinder head, a casting, and a bicycle cassette”, section 2.4) of a training object (Fig. 2); creating at least one intermediate training image based on the training projection image (Ψ(u) includes model with Poisson noise and X-ray scatter, section 2.4) and a characteristic of a tomography facility, of the training object relating to an influence of scattered radiation (Poisson noise and X-ray scatter, section 2.4), or of the tomography facility and of the training object relating to the influence of scattered radiation; and analyzing the at least one intermediate training image to quantify the influence of the scattered radiation (using testing data to evaluate the performance of the scatter estimation approaches, section 2.4); providing a result of a simulation that relates to the influence of the scattered radiation (testing data is used for performance evaluation, section 2.5); comparing a result of the analysis with the result of the simulation (section 2.5, specifically Table 2); and modifying the at least one artificial neural network depending on a result of the comparison in order to train the at least one artificial neural network (“we tuned the simulations such that it best resembles measurements of our table-top CT”, section 2.5).
With respect to claim 8, Maier discloses generating a compensated projection image by the computer unit based on the projection image and on a result of the analysis of the intermediate image (“scatter free” images, first column, Fig. 3).
With respect to claim 11, Maier discloses: acquiring a projection image of the object created by a tomography facility (CT images, section 1: Introduction); creating, by a computer unit, at least one intermediate image (second column, Fig. 5) based on the projection image (“using only the acquired projection data as input”, section I: introduction) and a characteristic of the tomography facility, of the object relating to the influence of the scattered radiation (T(Ψ), section 2.1, “the probability of X-ray scattering”), or of the tomography facility and of the object relating to the influence of the scattered radiation; and analyzing the at least one intermediate image by an artificial neural network to quantify the influence of the scattered radiation (estimation of scatter using a deep convolutional neural network, section 2.3).
With respect to claim 13, Maier discloses a storage medium configured to store a software algorithm that includes the artificial neural network (“kernel-based”, section 2, implicitly discloses a computing system, which inherently include storage means).
With respect to claim 14, Maier discloses: acquiring a training projection image (“16,416 projections were generated using the CAD model of a compressor wheel, a cylinder head, a casting, and a bicycle cassette”, section 2.4) of a training object (Fig. 2); creating at least one intermediate training image based on the training projection image (Ψ(u) includes model with Poisson noise and X-ray scatter, section 2.4) and a characteristic of a tomography facility, of the training object relating to an influence of scattered radiation (Poisson noise and X-ray scatter, section 2.4), or of the tomography facility and of the training object relating to the influence of scattered radiation; and analyzing the at least one intermediate training image to quantify the influence of the scattered radiation (using testing data to evaluate the performance of the scatter estimation approaches, section 2.4); providing a result of a simulation that relates to the influence of the scattered radiation (testing data is used for performance evaluation, section 2.5); comparing a result of the analysis with the result of the simulation (section 2.5, specifically Table 2); and modifying the at least one artificial neural network depending on a result of the comparison in order to train the at least one artificial neural network (“we tuned the simulations such that it best resembles measurements of our table-top CT”, section 2.5).
Allowable Subject Matter
Claims 2-7, 10, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 2 and 15, the cited prior art does not appear to disclose or reasonably suggest analyzing the projection image using a further artificial neural network depending on at least one parameter of the tomography facility to create a scatter source image, wherein the at least one intermediate image includes the scatter source image.
With respect to claims 3-7 and 16-19, the cited prior art does not appear to disclose or reasonably suggest creating, by the computer unit, a material-specific projection image based on the projection image or a further projection image of the object created by the tomography facility; wherein the at least one intermediate image contains the material-specific projection image.
With respect to claim 10, Maier does disclose that Monte Carlo simulations may be used for scatter correction, but does not specify using them in the claimed system/method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	10 November 2022